United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2524
Issued: June 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated September 3, 2008, denying her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.

FACTUAL HISTORY
This case has previously been before the Board. The facts and the circumstances of the
Board’s September 25, 2003 decision are hereby incorporated by reference.1 The relevant facts
are briefly set forth.
On January 8, 2001 appellant, then a 35-year-old secretary, alleged that she sustained
post-traumatic stress aggravated by her employment. She contracted post-traumatic stress as a
result of her military tour in the near east during the Persian Gulf War, but was not placed on
medication at that time. Appellant alleged that, as a result of her exposure to harassment at the
employing establishment, her symptoms had increased. She identified incidents in her federal
employment as aggravating her emotional condition including disputes over advanced sick leave
for her father’s funeral, harassment by her supervisor and not being selected for a permanent
position. In a May 6, 2003 decision, the Office denied appellant’s claim. It denied
reconsideration on May 6, 2003. In a decision dated September 25, 2003, the Board affirmed the
Office’s determination that appellant had failed to establish a compensable factor of
employment. The Board further found that the Office properly denied appellant’s request for
reconsideration.2
By letter dated December 16, 2003, appellant requested reconsideration before the Office.
She submitted a clinical intake form report by Dr. M. Meuller, who reviewed appellant’s history
and diagnosed chronic post-traumatic stress disorder and panic disorder with recurrent major
depression.
By decision dated January 30, 2004, the Office denied merit review of appellant’s case.
As appellant’s claim was denied for failure to establish a compensable employment factor, the
new evidence did not address this issue but consisted of medical evidence which was not
relevant.
On October 22, 2007 appellant again requested reconsideration. In a June 9, 2005 report,
Dr. Richter, a psychiatrist, diagnosed a mood disorder, panic disorder without agoraphobia and
post-traumatic stress disorder. He opined that appellant’s post-traumatic stress disorder/panic
disorder began in Iraq, but the stress of her difficult work environment had exacerbated her
symptoms and led to further deterioration of her mental status.
By decision dated October 26, 2007, the Office denied appellant’s request for
reconsideration without further reviewing the merits of the case.
On January 6, 2008 appellant filed an appeal with the Board. By decision dated July 8,
2008, the Board remanded the case to the Office for reconstruction of the case record and to
issue a new decision to protect appellant’s appeal rights.3
1

Docket No. 03-1590 (issued September 25, 2003).

2

Id.

3

Docket No. 08-645 (issued July 8, 2008).

2

By decision dated September 3, 2008, the Office denied modification of its prior
decisions. It found that the evidence was not sufficient to establish any compensable factors of
employment.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty, a
claimant must submit the following: (1) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to the condition; (2) medical evidence
establishing that he or she has an emotional or psychiatric disorder; and (3) rationalized medical
opinion evidence establishing that the identified employment factors are causally related to the
emotional condition.4
When employment factors cause an aggravation of an underlying physical condition, the
employee is entitled to compensation for the periods of disability related to the aggravation.
However, when the aggravation is temporary and leaves no permanent residuals, compensation is
not payable for the periods after the aggravation has ceased.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.6 On the other hand, the disability is not covered where it results from such factors as an
employee’s frustration from not being permitted to work in a particular environment or to hold a
particular position.7
ANALYSIS
In a September 25, 2003 decision, the Board affirmed the denial of appellant’s claim for
an emotional condition as she had failed to establish a compensable factor of federal
employment. Specifically, it was found that appellant did not establish administrative error in
the denial of leave or in not being selected for a permanent position. Further, she did not
establish harassment by her supervisor. Thereafter, appellant submitted new medical evidence in
support of her claim. She submitted a clinical intake form by Dr. Meuller and a medical report
from Dr. Richter. However, this evidence is not relevant to the reason appellant’s claim was
denied, i.e., that she had not established the existence of a compensable work factor. Appellant
did not submit any evidence to establish as factual her claims of error in the aforementioned
4

Robert Johns, 51 ECAB 137, 141 (1999).

5

Raymond W. Behrens, 50 ECAB 221 (1999).

6

5 U.S.C. §§ 8101-8193.

7

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).

3

administrative matters or of harassment. Only after she establishes a compensable work factor
does the Office address medical evidence.8
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty. As appellant has not established
any compensable work factors, the medical evidence need not be addressed.9
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 3, 2008 is affirmed.
Issued: June 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Margaret S. Krzycki, 43 ECAB 496, 502 (1992).

9

Id.

4

